Citation Nr: 1418268	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD and depression), to include bipolar disorder.


REPRESENTATION

Appellant represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active military service from August 2000 to March 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2012, the Board remanded the Veteran's claim for further development.  The Board also remanded the issues of entitlement to service connection for a traumatic brain injury (TBI) and for tinnitus, which claims were subsequently granted by way of a May 2013 rating decision.  Therefore, as the full benefit sought on appeal was granted, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2013, the Board requested a Veterans Health Administration (VHA) medical opinion.  Subsequently, a December 2013 VHA medical opinion was obtained, and the Veteran and his representative were provided with copies thereof.

The Board notes by way of background that the Veteran filed his original claim as for service connection for PTSD and bipolar disorder.  The March 2009 rating decision denied the claims.  Subsequently, an April 2010 rating decision granted entitlement to service connection for PTSD, and a November 2012 rating decision granted service connection for depression.  In light of the fact that the Veteran's treatment records from the period on appeal reflect several psychiatric diagnoses other than PTSD and depression, including but not limited to his claimed bipolar disorder, the Board has recharacterized the Veteran's claim insofar as it remains on appeal as for an acquired psychiatric disorder (other than PTSD and depression), to include bipolar disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

FINDINGS OF FACT

The Veteran is not shown by the most probative evidence of record to have an acquired psychiatric disorder other than an anxiety disorder (including his service-connected PTSD) and depression.  The Veteran does not have a bipolar disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder (other than an anxiety disorder including PTSD, or depression), to include bipolar disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a July 2008 VCAA letter satisfied the notice requirements of the VCAA.  The notice letter informed the Veteran of what types of evidence was needed to substantiate his claim, which evidence he was responsible for submitting, and which VA would obtain.  He was also informed as to how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's VA and private treatment records have all been associated with the claims file.  At no time has the Veteran referenced any relevant, outstanding treatment records relating to his claim.  In its November 2012 remand, the Board directed that the Veteran be provided with another opportunity to identify any outstanding treatment records relating to his claim.  Pursuant to the Board's remand directive, in December 2012, the AMC requested that the Veteran identify any outstanding treatment records, and to that end, that he provide completed Form 21-4142 authorizations.  The Veteran did not reply.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was initially provided with a VA examination in September 2009 (with an October 2009 addendum), which examiner diagnosed PTSD and depression.  In November 2012, the Board remanded the Veteran's claim so that he could be provided with a new VA examination to address the Veteran's diagnosed bipolar disorder shown in the treatment records, and any other psychiatric disorder diagnosed on examination, including whether any such disorder was related to the Veteran's active service or secondary to PTSD.  A January 2013 VA examination was provided, but the examiner likewise diagnosed PTSD and depression, and did not address the Veteran's diagnosed bipolar disorder.  Therefore, the Board obtained a December 2013 VHA medical opinion.  The Board finds the September 2009 and January 2013 VA examination reports, read in tandem with the December 2013 VA examination report, to be adequate as a whole upon which to base a decision with regard to the Veteran's claim.  The VA examiners interviewed and examined the Veteran, reviewed the claims file, and diagnosed the Veteran (with PTSD and depression).  The December 2013 VHA opinion reflects that the VA examiner reviewed the claims file, answered all of the questions posed by the Board, including addressing the other diagnoses shown in the medical evidence of record, and provided an adequate rationale for the conclusions provided.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive, and that these VA examination reports and the VHA medical opinion are adequate upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty from September 1977 to January 1978.  He is presently service connected for PTSD and depression.  He claims that he has an acquired psychiatric disorder other than PTSD and depression, to include bipolar disorder, that was caused by his active service.  The Board acknowledges an implicit theory of entitlement based on secondary service connection.

With regard to his service treatment records, a March 2006 service treatment record reflects that he reported symptoms of depression and panic attacks.  August 2006 service treatment records reflect diagnosed depression and PTSD.  An April 2007 service treatment record reflects diagnosed adjustment disorder with depressed mood.  On his August 2006 separation report of medical history, the Veteran checked the boxes indicating that he had frequent trouble sleeping, depression or excessive worry, attempted suicide, and used illegal drugs or abused prescription drugs.  The Veteran wrote a notation clarifying that he attempted suicide four months prior, and that he was alcohol dependent.

Post-service, a May 2008 assessment from Murrell Counseling Services reflects diagnosed PTSD, bipolar disorder, obsessive-compulsive disorder, and panic disorder with agoraphobia.  Also, the Veteran's post-service VA treatment records reflect diagnosed bipolar disorder and PTSD.  See, e.g., November 2009, April 2010.

The Veteran was provided with VA examinations in September 2009 (with an October 2009 addendum) and in January 2013.  A December 2013 VHA opinion was also obtained.

The September 2009 VA examination report (and October 2009 addendum) reflects that the Veteran scored 24 on the BDI-II, which indicated a moderate degree of depressive symptoms.  It was also noted that the Veteran scored 56 on the PCL-M, which was noted as consistent with a diagnosis of PTSD.  The examiner recorded a diagnosis of PTSD, chronic, with depression.  The examiner reasoned that the Veteran reported multiple symptoms of PTSD stemming from his combat in service, including but not limited to nightmares, marked by emotional and physiological disturbance, intrusive thoughts, avoidance of cues that would remind him of traumatic military experiences, and an exaggerated startle response, which the examiner opined were symptoms that are unique to PTSD.  The examiner further explained that the Veteran's symptoms of suicidal ideation and attempts, low self-esteem marked by feelings of inadequacy, and pessimism were consistent with depression.  The Veteran's reported history of becoming "severely depressed" in service was also noted.  With regard to the Veteran's diagnosed bipolar disorder shown in the records, the examiner opined that the Veteran's symptoms were more consistent with his PTSD rather than bipolar disorder.  In an October 2009 addendum, the examiner opined that the Veteran's depression was secondary to his PTSD.

The January 2013 VA examination report reflects that the examiner recorded diagnoses of depression and PTSD, and opined that there was no other active diagnosis.  The examiner noted that the Veteran had not accessed mental health services at the VA medical center in over a year, and was not currently being treated for his depression or PTSD.  The examiner noted that examination revealed that the Veteran met the DSM-IV diagnostic criteria for PTSD, including due to symptoms of recurrent distressing recollections and dreams of the traumatic events in service, intense psychological distress at exposure to cues symbolizing or resembling the event, persistent avoidance of stimuli associated with the event, and persistent symptoms of increased arousal such as irritability, difficulty concentrating, and hypervigilance.  It was noted that the Veteran experiences panic attacks more than once per week, depressed mood, and suicidal ideation. 

The December 2013 VHA opinion reflects that the examiner opined that there was insufficient evidence to support a diagnosis of bipolar disorder or obsessive-compulsive disorder.  With regard to the question of bipolar disorder, the examiner reasoned that there was no clear demarcated history outlining a manic episode shown in the evidence.  With regard to the Veteran's diagnosed obsessive-compulsive disorder, the examiner reasoned that there were no references to any obsessive-compulsive tendencies in the evidence.  With regard to the Veteran's diagnosed panic disorder with agoraphobia, the examiner noted that this disorder is on the same anxiety spectrum as the Veteran's already service-connected PTSD.  Moreover, the examiner noted that a separate diagnosis for panic disorder was at odds when applying criterion D:  "Panic attacks are not bettered accounted for by another mental disorder, such as . . . posttraumatic stress disorder."

Having carefully considered all of the evidence of record, the Board finds that a preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder other than PTSD and depression.  As shown above, the September 2009 and January 2013 VA examiners both diagnosed PTSD and depression, and the symptoms supporting those diagnoses are clearly outlined in their reports.  Also, as shown above, the December 2013 VHA medical opinion explains that the criteria for a diagnosis of bipolar disorder is not met due to a lack of evidence of a manic episode, and that the criteria for a diagnosis of obsessive-compulsive disorder are not met because no history of any obsessive-compulsive tendencies is shown.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a finding of an acquired psychiatric disorder other than PTSD (or an anxiety spectrum disorder) or depression, there may be no service connection for the claimed disorder.  See id. 

The Board again acknowledges that the May 2008 assessment record from Murrell Counseling reflects diagnosed bipolar disorder, obsessive-compulsive disorder, and panic disorder with agoraphobia in addition to PTSD.  In that regard, the Board notes that the May 2008 private records reflects the Veteran was "reportedly" and "allegedly" previously diagnosed with bipolar disorder at the Burrell Center in August 2007, and that he had since been treated for bipolar disorder at the Vet Center.  In other words, the notation of bipolar disorder was clearly based on a history provided by the Veteran.  In that regard, the Board notes that hearsay medical evidence (reports by a lay person of what they were told by a clinician) does not constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as per the Board's remand directive, the Veteran was provided with an additional opportunity to provide Form 21-4142 authorizations for VA to obtain any outstanding private treatment records relating to his claim, but the Veteran did not respond.  Therefore, the Board is left to decide the claim based on the evidence of record, which only shows a diagnosis of bipolar disorder based on the Veteran's reported history and that does not show any history of any manic episode.  Also, as pointed out in the December 2013 VHA medical opinion, no actual obsessive-compulsive tendencies were noted in the May 2008 Murrell Counseling assessment to support the diagnosis of obsessive-compulsive disorder.

Also, the Board acknowledges that diagnosed bipolar disorder is shown in VA treatment records.  The Board notes, however, that bipolar disorder was initially recorded in the VA treatment records in July 2008 after the Veteran presented to the VA medical center and reported a history of bipolar disorder and PTSD.  No history regarding his bipolar symptomatology was ever noted, nor were any current symptoms of bipolar disorder noted, such as a manic episode (the record is quite brief).  Since that date, the recorded diagnosis of bipolar disorder was continued on the problem list.  A VA clinician even noted in an April 2010 record that shows the diagnosis that "he has a lot of symptoms which are difficult to put into one diagnosis.  He does not appear to be in any distress today."  In other words, the recorded diagnosis was not unequivocal.  January and February 2009 records noting diagnosed bipolar disorder reflect that the Veteran was tearful and had attempted suicide, but again, did not otherwise explain the diagnosis or note any history of a manic episode.  Also, a November 2009 VA treatment record shows diagnosed bipolar disorder was noted in the context of a visit regarding complaints of back pain without any further explanation.  Therefore, the Board finds the detailed VA examinations and VHA medical opinion to be by far more probative.

With regard to the Veteran's original assertion that he has bipolar disorder, the Board finds that he is not shown to have the medical education, experience, or training to diagnose bipolar disorder, or obsessive compulsive disorder, which requires psychiatric or psychological expertise.  See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Moreover, the Veteran has later denied to VA clinicians having bipolar disorder and also reported that he felt that prior diagnosis was incorrect.  See VA Treatment Record, July 2012, November 2011.

While the Board acknowledges that a panic disorder with agoraphobia is shown as diagnosed in the medical evidence of record, the Board notes that, as explained in the December 2013 VHA medical opinion, a panic disorder constitutes an anxiety disorder, as does the Veteran's already service-connected PTSD.

Therefore, in summary, the Board finds that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder (other than PTSD and depression), to include bipolar disorder, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD and depression), to include bipolar disorder, is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


